                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:19-cv-00157-FDW-DCK


 RED APPLE DEVELOPMENT, LLC,                   )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )
                                               )                 NOTICE OF HEARING
 RUFUS ROAD PARTNERS, LLC,                     )
                                               )
        Defendant.                             )
                                               )
                                               )


       TAKE NOTICE that a pretrial conference will take place immediately following docket

call on Monday, January 4, 2021, at 9:30 a.m. in Courtroom #2-1 of the Charles R. Jonas Federal

Building, 401 W. Trade Street, Charlotte, North Carolina, 28202. The parties’ joint pretrial

submissions required by the Case Management Order in this case (Doc. No. 14) shall be due

Friday, December 11, 2020.

       SO ORDERED.

                                     Signed: November 16, 2020




       Case 3:19-cv-00157-FDW-DCK Document 44 Filed 11/16/20 Page 1 of 1
